Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 5 and 8 each recite, after a first period, “For example…”.  It is unclear if this second sentence to the claim is meant to limit the claim or merely provide certain illustrative examples of embodiments of the claim.  A claim must only be a single sentence, ending with a period with no period in the middle.  It is recommended that this sentence be deleted from both claims.
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1, 2, 5-13, and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2014/008207 to Elabd (“Elabd”) .  Regarding claims 1, 5-7, 11-13, and 21, Elabd discloses a polymer electrolyte for use in lithium ion battery systems, the polymer being a block copolymer comprising at least a first block and a second block.  The first block in some embodiments is derived from nonionic styrene monomer units, including methylstyrene among others recited in claims 5-7.  The second block is an ionic liquid comprising a cationic group covalently tethered to the polymer backbone and a counter anion.  The block copolymers of Elabd display multiple glass transition temperatures, as to be expected for a block copolymer with two distinctly different block types.  The electrolyte region of the electrochemical systems of Elabd in some embodiments include a lithium salt of the anion counterion, including lithium hexafluorophosphate.  Id. at paragraph [0084].  The lithium salt is dissolved in an organic solvent and in some embodiments is included with a mobile ionic liquid having similar structure to the ionic liquid block of the block copolymer except not being covalently bound to the polymer backbone, thereby creating an organic electrolyte.  Id. at paragraphs [0083] and [0085].
Further regarding claim 2, Elabd discloses a preferred number average molecular weight of the total block copolymer as being less then 25,000 daltons, and a low polydisersity, resulting in a preferred molecular weight that is less than 40,000 g/mol.  Id. at paragraphs [0064] and [0065].
Further regarding claims 8-10, the ionic liquid cation moiety is preferably an C1-C12 alkyl-subistitued imidazolium and further having a C1-C10 tethering chain, thus covering at least the 1-ethyl-3-methylimidizolium among others recited in claim 10.  Id. at paragraph [0078].
Further regarding claims 16-19, Elabd discloses incorporating both lithium salt
Id. at paragraph [0071].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4, 14, 15, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elabd.  Elabd is applied as described above.  Further regarding claims 3 and 4, the lithium salt and mobile ionic liquid may be included in an amounts ranging from slightly less than 1 to slightly less than 50%, such that the total amount adds up to between 1 and 50%.  These ranges overlap with the recited ranges, thereby creating a prima facie case of obviousness.
Further regarding claims 14 and 15, this also results in ratios of lithium salt:ionic block and mobile ionic-liquid:ionic block that overlap with the recited ranges.
Further regarding claims 22 and 23, Elabd is silent regarding the material from which the anode and cathode of the lithium ion batteries may be made.  However, the various carbons recited in claim 22 are nothing more than commonly used negative electrode active materials in lithium ion batteries, and the lithium transition metal oxides (such as, for example, lithium nickel/cobalt/manganese oxide) are nothing more than commonly used positive electrode active materials.  Accordingly, their inclusion as the respective anode and cathode active materials in the lithium ion batteries of Elabd is found to be nothing more than the obvious use of a commonly known material for its intended purpose.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT P MCCONNELL whose telephone number is (571)270-7531. The examiner can normally be reached 9am to 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYATT P MCCONNELL/               Examiner, Art Unit 1727